Filed 7/8/16 P. v. Garrett CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D069506

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD263047)

JONATHAN KEITH GARRETT,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, David M.

Gill, Judge. Affirmed.



         Sylvia W. Beckham, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.

         A jury convicted Jonathan Keith Garrett of corporal injury to a romantic partner

(Penal Code, § 273.5, subd. (a))1 and false imprisonment by violence or menace



1        Further statutory references are to the Penal Code unless otherwise specified.
(§§ 236, 237, subd. (a)). The jury found Garrett not guilty of making a criminal threat

(§ 422) and witness intimidation (§ 136.1, subd. (b)(1)).

       Following Garrett's admission of a prior serious felony conviction under

section 667, subdivision (d), the court sentenced Garrett to a determinate term of six

years imprisonment. The six-year sentence represented the middle term of three years for

the corporal injury conviction, doubled under section 667, subdivision (e)(1). The court

also sentenced Garrett to the middle term of four years for his conviction for false

imprisonment, which it stayed under section 654.

       Garrett appeals. Garrett's appellate counsel has filed a brief pursuant to People v.

Wende (1979) 25 Cal. 3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738

(Anders) stating that she is unable to find any reasonably arguable issues for reversal on

appeal. Garrett's counsel asks this court to review the record independently for error, as

required by Wende. We granted Garrett the opportunity to file a supplemental brief on

his own behalf. He has not responded. We have independently reviewed the record

under Wende and have found no reasonably arguable issues for reversal on appeal. We

therefore affirm.

                                          FACTS

       For purposes of this section, we state the evidence in the light most favorable to

the judgment. (See People v. Osband (1996) 13 Cal. 4th 622, 690; People v. Dawkins

(2014) 230 Cal. App. 4th 991, 994.)

       Garrett and Alexis Kinsman met through mutual friends and corresponded on

Facebook. After a few weeks, they began a romantic relationship. One night, Garrett

                                             2
cooked dinner, and he became angry with Kinsman because she did not finish eating her

food. Garrett threw Kinsman against a wall and threatened to kill her. Kinsman ran out

of her apartment and encountered a neighbor. Kinsman asked the neighbor, Seth

Woolsey, to call police. Woolsey asked what was wrong, and Kinsman said her

boyfriend had attacked her. Kinsman touched her head and showed Woolsey blood on

her hand. Garrett fled. Police arrived, and Kinsman told them Garrett's first name. She

was unable to provide any other information about him.2

       Kinsman eventually forgave Garrett and began to see him again romantically. He

was irrationally jealous, however, and frequently accused her of cheating on him with

other men. On the evening of July 21, 2015, Garrett was at Kinsman's apartment.

Kinsman went out to buy a pack of cigarettes. Garrett became upset when Kinsman

returned because she did not buy Garrett's brand. Garrett called Kinsman names, and she

became frightened. She went into her bedroom and texted her mother.

       Garrett accused Kinsman of texting another man. He took Kinsman's phone and

began to strangle her. Kinsman was in pain and could not breathe. She vomited a few

times. Garrett stopped and apologized, but then he began to strangle her again. Garrett

alternately apologized and strangled Kinsman several times. At one point, Garrett put on

some cloth gloves and said, "Bitch, this is how I kill bitches like you." The attacks

continued for at least 15 to 20 minutes.




2     Evidence of this incident, for which Garrett was not charged, was admitted at trial
under Evidence Code section 1109.
                                             3
       Eventually Garrett appeared to calm down. Kinsman agreed to drive Garrett to an

appointment in order to get him out of her apartment. On the way, Kinsman stopped at a

store to buy Garrett the cigarettes that he wanted. While they were driving, Garrett asked

to stay at Kinsman's apartment again that night. Kinsman said she did not think that was

a good idea, and Garrett became angry again. He threatened to beat her up and leave her

on the side of the road if she did not turn the car around. Kinsman turned back to her

apartment.

       When they arrived at Kinsman's apartment, she asked for her phone back. Garrett

said he would give Kinsman her phone back if she unlocked her apartment door.

Kinsman was afraid to go back inside the apartment with Garrett, so she went to a

neighbor's apartment and knocked on the window. Garrett followed her. Kinsman

yelled, "Call 911, he's choking me!" The neighbor saw Garrett shove Kinsman against

the window. He called police.

       Kinsman ran to a nearby convenience store. Garrett followed her. Kinsman asked

for her phone again, but Garrett threw it to the ground. Inside the convenience store,

Kinsman spoke to the clerk. The clerk handed a phone to Kinsman, and she dialed 911.

The clerk noticed that Garrett was staring intensely at Kinsman. Kinsman told the 911

operator that Garrett had choked her. Garrett left the store, and police arrived soon

afterward.

       Kinsman had bruising on her neck, but she declined medical attention. She asked

the police officers to accompany her back to her apartment. Once she arrived at the



                                             4
apartment, she gathered some belongings and went to stay with her mother. Police

officers were unable to locate Garrett.

       The next day, Kinsman went back to her apartment during her lunch break to get

some clothing. She found Garrett there and called police. Police officers arrived and

arrested Garrett.

       At trial, Kinsman, her neighbor, the convenience store clerk, and a police officer

testified. Garrett did not testify. Garrett's counsel questioned Kinsman's credibility and

argued that the prosecution had not met its burden of proof.

                                       DISCUSSION

       As we have noted, Garrett's appellate counsel has filed a brief pursuant to Wende,

supra, 25 Cal. 3d 436, and Anders, supra, 386 U.S. 738, stating that she was unable to

find any reasonably arguable issues for reversal on appeal. Garrett's counsel has

identified 12 possible, but not arguable, issues under Anders: (1) "Was there arguably

insufficient evidence of a traumatic condition?" (2) "Was there arguably insufficient

evidence of felony false imprisonment?" (3) "Did the court arguably err in failing to

sua sponte instruct on the lesser included offense of misdemeanor domestic battery?"

(4) "Did the court arguably err in failing to provide a unanimity instruction on the charge

of false imprisonment?" (5) "If the court erred in failing to provide a unanimity

instruction on the charge of false imprisonment, was the error arguably prejudicial?"

(6) "Did the court arguably err in failing to sua sponte instruct on the lesser offense of

misdemeanor false imprisonment?" (7) "Did the court arguably err in finding [a]

preponderance of evidence [to support] a 'dating relationship' for purposes of allowing

                                              5
prior domestic violence evidence to prove propensity?" (8) "Did the court arguably abuse

its discretion in overruling the defense objection under Evidence Code section 352 to the

propensity evidence?" (9) "If the court's [Evidence Code section] 352 ruling was not an

abuse of discretion, is review of the issue of deprivation of due process by using

propensity evidence as proof of guilt arguably forfeited by failure to object?" (10) "Did

the court arguably abuse its discretion under section 1385 when the court denied Garrett's

Romero[3] motion?" (11) "Did the court arguably err in awarding victim restitution to

the Victim's Compensation Claims Board for victim's counseling?" (12) "If the court

arguably erred in awarding victim restitution to the Victim's Compensation Claims Board

for victim's counseling, was review of this error waived by defense counsel's

stipulation?"

       We have independently reviewed the record under Wende and have considered the

possible issues identified by Garrett's counsel. We have found no reasonably arguable

issues for reversal. Competent counsel has represented Garrett in this appeal.




3      People v. Superior Court (Romero) (1996) 13 Cal. 4th 497.
                                             6
                                  DISPOSITION

      The judgment is affirmed.



                                                AARON, J.

WE CONCUR:




HALLER, Acting P. J.




MCDONALD, J.




                                       7